Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/4/2021, with respect to the previous objections to claims 37-39, 44, 51-53 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 37-39, 44, 51-53 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/4/2021, with respect to the previous 112(b) rejections to claims 29-33, 37, 39-40, 42-45, 48-49, & 51 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 29-33, 37, 39-40, 42-45, 48-49, & 51 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/4/2021, with respect to the previous 112(d) rejection of claim 34 have been fully considered and are persuasive.  Applicant has amended claim 34, and Examiner considers Applicant has clarified that claim 34 is effectively describing/narrowing the capability of the first curved surface and its facilitating the transmission of light energy.  The previous 112(d) rejection of claim 34 has been withdrawn. 

Applicant's arguments filed 8/4/2021 regarding the previous 103 rejection of claim 29 under modified Yogev have been fully considered but they are not persuasive.

Applicant argues Yogev and that application of a curved surface would require considerable inventive input (see Remarks, page 15).
Examiner respectfully disagrees.  Examiner maintains the change in shape rejection basis of claim 29 and requires further argument/evidence.  

Applicant argues the funnel results in a very different device than Yogev (see Remarks, page 15).
Examiner respectfully disagrees.  Examiner had previously acknowledged the funnel as not taught by Yogev, but had applied a funnel in view of the design configuration of Stoll and the motivational basis provided by Newman.  Applicant’s arguments must be directed to the rejection basis as a whole with respect to the claimed invention.  

Applicant argues Stoll uses a funnel at a start of the tunnel (see Remarks, page 16).
Examiner respectfully disagrees.  Examiner is not clear if Applicant is referring to Newman, who teaches a tunnel.  Newman is relied upon for providing motivational basis for the application of a funnel in the instance motivation for application of Stoll’s funnel configuration were challenged.  Examiner is not applying Newman’s particular funnel design per se.  

Applicant argues Stoll uses a passive, non-heated airflow and teaches away from the claimed invention (see Remarks, page 16).
Examiner respectfully disagrees.  Stoll is using a fan to drive the air through the funnel (see Stoll’s Figures 1-2, 5, & 12, air-forcing structure 26, air conduit system 48, fan 54).  If Applicant were referencing Newman, Examiner reiterates from above that Newman is applied for motivational basis, but not for particular design/configuration thereof.  

Applicant argues Stoll and Newman, noting that the direction of the air is not optimal (see Remarks, page 16).
Examiner respectfully disagrees.  Applicant appears to be listing differences between the secondary teachings, but Examiner is simply using teachings from Stoll and Newman to modify Yogev to a funnel to the inlet/opening of Yogev’s inner compartment 2 for the expected benefit of increasing the velocity of the air flow and thereby the drying effect.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues one of ordinary skill in the art would not find it obvious to combine as this would render the systems inoperable and unable to function (see Remarks, page 16).
Examiner respectfully disagrees.  Examiner requires further argument/evidence beyond assertion that such modification would be destructive/teaching away.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner is applying Stoll’s funnel to Yogev so as to gain the benefit as taught by Newman to increase the velocity of the air flow and thereby the drying effect.

Claim Objections
Claim 38 objected to because of the following informalities:  “aluminium” on line 3 should be “aluminum”, and “a color black” on line 5 should be “a black color”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hanging mechanism” in claim 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied 112(f) interpretation to “hanging mechanism” in claim 53 to correspond with the following structure: a hanging mount or hanger (see Applicant’s Figures 4G-4H.  specification, page 25, lines 26-30).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “between adjacent cavities” on line 11, but the claim language has not actually established antecedence for the cavity and the at least one additional cavity being adjacent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-30, 34-45, 48-49, 51, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogev (WO 2005084138) in view of Stoll (US 5960560) and Newman (US 20100162588).

Yogev teaches an apparatus for drying laundry by use of solar energy comprising the following of claim 29 except where underlined:

For Claim 29:
A clothes dryer (10) comprising: 
a drying chamber (31), arranged to accommodate clothes, defined by at least one wall (see page 8, lines 22-23), 
an air pathway, along which air is arranged to flow from an air inlet (26) to an air outlet, comprising the drying chamber (31) (see Figures 1-2, inner compartment 2, openings 4, air outlet 4a.  refer to air path.  Page 8, lines 23-26.  Page 9, lines 1-5).  Air enters through openings 4 of 
wherein, 
the at least one wall comprises a cavity wall comprising a first curved surface (11), a cavity (16) and a second curved surface (15) (see Figures 1-2, outer compartment 1, inner compartment 2, space 3), 
the first curved surface (11) of the cavity wall being arranged to define an exterior surface of the clothes dryer and to facilitate a transmission of light energy to the cavity (16) and/or the second curved surface (15) (see Figures 1-2, outer compartment 1.  Page 8, lines 15-23), 
the cavity (16) being arranged in the air pathway, wherein the cavity (16) is configured to cooperate with an air pathway channel (42) where the air enters the air inlet (26) positioned near a base of the clothes dryer and is urged upwards along the cavity (16) in a direction (33A, 33B, 33C and 33D) to a top of the drying chamber (31) where a funnel (41) directs heated air from the cavity (16) into the air pathway channel (42) and convey the heated air towards a bottom of the drying chamber (31) (see Figures 1-2, inner compartment 2.  refer to air traveling upwards and then downwards into opening of inner compartment 2).  The air pathway channel can be broadly construed as the interior of inner compartment 2.  The opening at the top of inner compartment 2 directs heated air from the space 3 (cavity) into the inner compartment, and, 
the second curved surface (15) of the cavity wall being arranged to define at least a part of the drying chamber (31) (see Figures 1-2, inner compartment 2).

Yogev does not teach the outer compartment 1 or inner compartment 2 as being “curved”.  Yogev’s opening at the top of inner compartment 2 also does not appear to be a funnel.

Regarding the curved surface(s), Examiner cites case law regarding change in shape (see MPEP 2144.04, “Change in Shape”).  Changing the shape of Yogev’s outer compartment 1 and inner compartment 2 to be annular/circular would read on said limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev and more particularly for outer compartment 1 and inner compartment 2 to be annular because said modification is an obvious change in shape.

Regarding the funnel, Examiner considers it well-known for air to be directed by fans into a funnel-like structure and refers to Stoll (see Stoll’s Figures 1-2, 5, & 12, air-forcing structure 26, air conduit system 48, fan 54).  Yogev already teaches a fan (see Yogev’s Figures 1-2, air fan 6.  page 9, lines 7-11), and using an air intake as taught by Stoll would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
If further argued, Newman teaches providing a funnel can create a venturi effect and increase the speed of air flow and increase the drying effect on clothes (see Newman’s Figure 1, tunnel portion 1, funnel portion 3.  [0037]).  Applying a funnel to the inlet/opening of Yogev’s inner compartment 2 would be expected to increase the velocity of the air flow and thereby the drying effect.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev and more particularly to apply/associate a funnel to the opening of inner compartment 2 because 1) such air-intake structures are well-known in view of Stoll, and 2) would be expected to increase the speed of the air and increase the drying effect as taught by Newman.  

Modified Yogev teaches claim 29.
Modified Yogev also teaches the following:

For Claim 30:
The clothes dryer (10) as claimed in claim 29, wherein the second curved surface (15) is configured as, at least partly, opaque and/or capable of absorption of the light energy (see Yogev’s page 3, lines 13-27. See page 8, lines 12-15, 26-27). 

For Claim 34:
The clothes dryer (10) as claimed in claim 29, wherein the light energy transmitted to the cavity (16) and/or the second curved surface (15) is solar energy or energy from at least one solar cell (refer to 112(d) rejection.  see Yogev’s page 8, lines 26-30). 

For Claim 35:
The clothes dryer (10) as claimed in claim 29, wherein the first curved surface (11) and/or curved second surface (15) of the cavity wall comprise a wall shape in a form of one of: a ellipsoidal shape, an elliptic shape, an elliptical shape, an oblong, an ooid, an ovaloid, an ovate, an oviform, an ovoid, an egg shape, an acorn shape (refer to claim 29 rejection regarding change in shape). 

For Claim 36:
The clothes dryer (10) as claimed in claim 29, wherein the cavity (16) is tapered or shaped or dimensioned according to a shape of the first curved surface (11) and/or the second curved surface (15), to control air flow within the cavity (16) (refer to claim 29 rejection regarding change in shape). 

For Claim 37:
The clothes dryer (10) as claimed in claim 29, wherein a first material of the first curved surface (11) is arranged to comprise an absorptive transparent polymer material, arranged to exhibit emissivity and reflectivity properties, and/or one of: polymethlamethacrylate, cellulose acetate butyrate, polycarbonate or PETG, and/or is arranged as UV resistant, and/or is waterproof, and/or is arranged to comprise a pattern or nano pattern (see Yogev’s page 8, lines 15-20). 

For Claim 38:
The clothes dryer (10) as claimed in claim 29, wherein a second material of the second curved surface (15) is arranged to comprise a non-transparent absorptive polymer material or aluminium, and/or one of: polypropylene, polyethylene or polyvinyl chloride, and/or said second material is arranged to exhibit emissivity and reflectivity properties, and/or is implemented in a color black and/or is arranged to 

For Claim 39:
The clothes dryer (10) as claimed in claim 29, further comprising at least one additional exterior air inlet structure (26) and/or at least one lower vent (25) and/or at least one upper vent (24) (see Yogev’s Figure 1, openings 4,  page 8, lines 23-26).  

For Claim 40:
The clothes dryer (10) as claimed in claim 39, wherein said at least one additional exterior air inlet structure and/or the at least one lower vent and/or the at least one upper vent (24), are arranged to cooperate with at least one rib (17) to define at least one channel air path (see Yogev’s Figure 1, openings 4,  page 8, lines 23-26).  

For Claim 41:
The clothes dryer (10) as claimed in claim 29, wherein the clothes dryer (10) further comprises a fan (29) (see Yogev’s Figures 1-2, air fan 6.  page 9, lines 7-11). 

For Claim 42:
The clothes dryer (10) as claimed in claim 29, wherein the base (12) is arranged to be rotatable, continuously, periodically, manually or in a pre-determined way (see Yogev’s Figure 7, wheeled cart 18.  Page 10, lines 29-30.  Page 11, lines 1-2.  See Newman’s Figure 11, supports 31 & 33, weight 37, recess 39.  [0045]).  Yogev teaches the dryer can be placed on a wheeled cart and rotated/turned.  Examiner further notes Newman teaches a rotatable base.  
For Claim 43:
The clothes dryer (10) as claimed in claim 42, wherein the base (12) comprises at least one water outlet structure (27) (see Yogev’s Figure 1, openings 4).  Although intended as an air inlet, one of the openings 4 can also read on a water outlet.

For Claim 44:
The clothes dryer (10) as claimed in claim 42, wherein the base comprises a weight as a ballast structure (see Yogev’s Figure 7, wheeled cart 18.  Page 10, lines 29-30.  Page 11, lines 1-2.  see Newman’s Figure 11, supports 31 & 33, weight 37, recess 39.  [0045]).  Examiner is not clear whether the base is being positively claimed but notes that Yogev teaches the dryer can be placed on a wheeled cart and rotated/turned.  Examiner further notes Newman teaches a weight.  

If challenged, Newman teaches applying a weight to the bottom/base thereof to maintain a drying device in position (see Newman’s Figure 11, supports 31 & 33, weight 37, recess 39.  [0045])(see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev, and more particularly, to apply a weight as taught by Newman so as to maintain the apparatus in position.  

For Claim 45:
The clothes dryer (10) as claimed in claim 44, wherein the ballast structure is configured as a heat sink, arranged to provide a release of heat to maintain a drying temperature of the drying chamber and the air circulating or channeled into the drying chamber (31) (see Newman’s [0045]).  While Applicant’s specification appears to attribute the ballast as being made of material selected for its thermal properties, Applicant does not disclose any particular material (see Applicant’s specification, page 14, lines 9-18).   Because Applicant’s has not specially defined or disclosed the particulars regarding the material properties of the ballast/heat sink, Examiner considers Newman’s concrete or hollow material filled with water can be broadly construed to read on this.  

For Claim 48:
The clothes dryer (10) as claimed in claim 29, wherein the funnel (41) directs the heated air from the cavity into the air pathway channel (42) and the funnel (41) comprises a curved surface to minimize 

For Claim 49:
The clothes dryer (10) as claimed in claim 41, wherein the fan (29) is configured to urge the heated air towards the base of the drying chamber via the air pathway channel (42) (see Yogev’s Figures 1-2, air fan 6.  page 9, lines 7-11). Yogev appears to teach an air fan 6 which directs air downwardly.  

For Claim 51:
The clothes dryer (10) as claimed in claim 49, wherein the fan (29) is positioned near the bottom of the drying chamber to pull the heated air towards the base of the drying chamber (see MPEP 2144.04, “Rearrangement of Parts”).  Examiner considers this would be an obvious rearrangement of parts of air fan 6, such that as long as the air fan is directing air into the inner compartment (e.g. placing the fan 6 at the air outlet 4a would also pull heated air). 

For Claim 53:
The clothes dryer (10) as claimed in claim 29, further comprising a hanging mechanism mounted that allows both lateral (54B) and vertical movement (54A) of a drying rack (30A, B, C) (see Yogev’s page 3, lines 26-27).  Yogev teaches retractable clothesline for hanging.  The movement capability would also depend on the drying rack.

Claims 31 & 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogev (WO 2005084138) in view of Stoll (US 5960560) and Newman (US 20100162588) as applied to claim 29 above, and further in view of Hong (US 20150176191).
Modified Yogev teaches claim 29.
Modified Yogev does not teach the following:

For Claim 31:
The clothes dryer (10) as claimed in claim 29, wherein the clothes dryer (10) further comprises at least one rib (17) arranged in co-operation with the first curved surface (11) and the second curved surface (15) to further define at least one cavity (16), a length of the at least one rib being arranged comprised in a plane parallel to a longitudinal axis (14) of the clothes dryer (10). 

Hong however, teaches applying partitions to an air duct to maintain flow velocity and/or distribute the flow of the gas until it is blown into the drum (see Hong’s Figures 5-8, partitions 314.  [0064]).  Applying partitions to the space between Yogev’s space 3 (e.g. appy partitions between outer compartment 1 and inner compartment 2) would predictably maintain flow velocity of the incoming air as it is being directed towards the opening in the top of inner compartment 2. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev and more particularly to apply partitions to space 3 between outer compartment 1 and inner compartment 2 so as to maintain flow velocity and/or distribute the flow of the gas as taught by Hong until it is blown into inner compartment 2. 

Modified Yogev teaches claim 31.
Modified Yogev also teaches the following:

For Claim 33:
The clothes dryer (10) as claimed in claim 31, wherein the at least one rib is curved and dimensioned to encourage drying air upwards from the base and provide an increased heat transfer surface area for air to pass over (refer to claim 31 rejection in view of see Hong’s Figures 5-8, partitions 314.  [0064]).  If the curved nature of Hong’s partitions 314 are challenged, Examiner considers this to be an obvious change in shape of the partitions (see MPEP 2144.04, “Change in Shape”).  Whether the partitions are linearly parallel, or serpentine and parallel, the same predictable outcome/benefit would be expected.  

Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogev (WO 2005084138) in view of Stoll (US 5960560) and Newman (US 20100162588) as applied to claim 29 above, and further in view of Zhong (CN 204401332).  Applicant provided Zhong in an IDS, and Examiner has provided a machine translation thereof.   
Modified Yogev teaches claim 29.
Modified Yogev does not teach the following:

For Claim 31:
The clothes dryer (10) as claimed in claim 29, wherein the clothes dryer (10) further comprises at least one rib (17) arranged in co-operation with the first curved surface (11) and the second curved surface (15) to further define at least one cavity (16), a length of the at least one rib being arranged comprised in a plane parallel to a longitudinal axis (14) of the clothes dryer (10). 

Zhong however, teaches to apply a cylindrical partition with air inlets to slow down the flow rate of hot air and to distribute/spread the hot air more evenly (see Zhong’s Figures 1-2, partition 3, air inlets 32. machine translation, [0024]-[0026]).  Applying a partition wall with openings as taught by Zhong to Yogev’s outer compartment 1 would predictably help distribute the heated air about outer compartment 1 prior to entering inner compartment 2 and slow down the flow rate (e.g. greater heating residence time prior to reaching the clothes) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev and more particularly to apply a partition wall as taught by Zhong to Yogev’s outer compartment 1 so as to help distribute the heated air about outer compartment 1 prior to entering inner compartment 1 and to slow down the flow rate of the heated air.  

Modified Yogev teaches claim 31.
Modified Yogev also teaches the following:

For Claim 32:
The clothes dryer (10) as claimed in claim 31, wherein the at least one rib (17) comprises at least one aperture located proximate to the cavity (16) to permit a limited amount of airflow between the at least one additional cavity (16) defined by the at least one rib (17) to regulate the airflow and thermal gain between adjacent cavities (16) (see Zhong’s Figures 1-2, partition 3, air inlets 32).  Zhong’s partition 3 contains air inlets 32.  

For Claim 33:
The clothes dryer (10) as claimed in claim 31, wherein the at least one rib is curved and dimensioned to encourage drying air upwards from the base and provide an increased heat transfer surface area for air to pass over (see Zhong’s Figures 1-2, partition 3, air inlets 32).  Zhong’s partition 3 is cylindrical.

Claims 47 & 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogev (WO 2005084138) in view of Stoll (US 5960560) and  Newman (US 20100162588) as applied to claim 29 above, and further in view of Dhaemers (US 5369892).
Modified Yogev teaches claim 29.
Modified Yogev does not teach the following:

For Claim 47:
The clothes dryer (10) as claimed in claim 29, wherein the air pathway channel (42) is positioned proximal to a sidewall of the drying chamber (31). 

Dhaemers however, teaches a dryer having a drying arrangement which directs incoming heated air from the top of the dryer into a duct along the sidewall thereof to the bottom of the dryer, wherein the heated air proceeds upwards to dry the material within the dryer and exhausts out the top (see Dhaemer’s Figure 22, backwall 509, fan 534, tube 537, duct 538, manifold 541,  column 12, lines 31-67. Column 13, lines 1-11).  Applying a similar duct arrangement wherein the incoming heated air is fed into a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yogev and more particularly to applying a drying arrangement as taught by Dhaemers because said modification would yield a predictable variation of Yogev.  

Modified Yogev also reads on the following:

For Claim 52:
The clothes dryer (10) as claimed in claim 29, further comprising a distribution plate (38) and perforated plate (39) positioned near the base and coupled with one end of the air pathway channel (42) (see Dhaemer’s Figure 22, backwall 509, fan 534, tube 537, duct 538, manifold 541,  column 12, lines 31-67. Column 13, lines 1-11).  Dhaemer’s drying arrangement applies a manifold 541 at the bottom.  While this may not technically read on a “plate”, Examiner considers changing the shape of the manifold 541 to be plate-like as obvious (see MPEP 2144.04, “Change in Shape”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718